DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 09/14/2022 has been entered. Claim 23 is cancelled. Claim 34 is newly added. Claims 1-22 and 24-34 are pending in this application.  Claims 5-11, 16-20, 22, 24-26, and 28-33 are withdrawn. Claims 1-4, 12-15, 21, 27, and 34 are currently under examination.   

Priority
This application is a 371 of PCT/US18/51569 filed on 09/18/2018, which claims benefit of US Provisional Application No. 62/560,646 filed on 09/19/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/560,646, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 2 and 34 recite “a promiscuous G alpha protein that converts G protein-coupled receptor (GPCR) signaling in the one or more human cell types to a positive cAMP production and calcium release” and “G alpha subunit 16”, which are not disclosed or supported by the prior-filed Application No. 62/560,646. Thus, the priority date of claims 2 and 34 is 09/18/2018.

Election/Restrictions
Applicant's election with traverse of Group I invention (claims 1-21 and 27) and species (A. skin tissue, and B. limonene) in the reply filed on 09/14/2022 is acknowledged.  The traversal is on the ground(s) that “Zhu does not teach or suggest all of the elements of the claims, and search and examination of the Groups of claims does not present an undue burden on the Examiner” (p. 13, para. 3) and “Applicant traverses the species election requirement on the grounds that the search and examination burden on the Examiner is not undue” (p. 14, para. 2). This is not found persuasive because amended claims in Groups I/II, I/III, I/IV, II/III, II/IV, or III/IV are directed to a technical feature: a human cell type genetically engineered to express a promiscuous G alpha protein that converts G protein-coupled receptor (GPCR) signaling in the human cell type to calcium release. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhu et al. (Acta Pharmacol Sin 2008 Apr; 29 (4): 507–516, cited in the previous Office Action, also listed in IDS filed on 09/14/2022), who teach that HEK293 cells were co-transfected with plasmids encoding promiscuous G-protein Gα15/16 and various receptors originally coupled to Gαs, Gαi, or Gαq pathways to mediate calcium mobilization (page 507, Abstract). “Lack of unity of invention may be directly evident “ a priori ,” that is, before considering the claims in relation to any prior art, or may only become apparent “ a posteriori ,” that is, after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.“ (see MPEP § 1850 [R-10.2019], 37 CFR 1.475, II). Furthermore, as indicated in MPEP, only independent claims are considered. 
Claims 5-11, 16-20, 22, 24-26, and 28-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/14/2022. Thus, claims 1-4, 12-15, 21, 27, and 34 are currently under examination.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/14/2022 has been considered.

Claim Objections
Claims 1, 3, 4, 15, and 27 are objected to because of the following informalities: In claim 1, insert the missing word “present” immediately after the recitation “and/or terpenoids” (lines 2 and 11) because the initial recitation did not link the “cannabinoids and/or terpenoids” to the “test sample”; change the incorrect recitation “microwells comprising” (line 6) to “microwells carrying”. In claim 3, change the incorrect recitation “microwells representing” (line 2) to “microwells carrying”. In claim 4, change the incorrect recitation “a means” (lines 1 to 2) to “a mean”; and replace the incorrect recitation “terpenoids as it specifically relates to each” (lines 3 to 4) with “terpenoids present in the test sample for each”. In claim 15, insert the missing word “for” immediately before the recitation “normalizing” (line 3); and delete the excessive recitation “being evaluated and used to normalize different cellular endocannabinoid responses to similar test samples” (lines 4 to 5). In claim 27, change the recitation “to claim 22” (line 3) to “to claim 1” because claim 27 has been grouped together with claim 1 above; delete the “optionally” (line 4) because a microplate is required in claim 1; delete the excessive recitation “for use as an assay” (line 6); and change the incorrect recitation “chemistry” (last line) to “dyes”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 12-15, 21, 27, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2-4, 12, 13, 21, 27, and 34 depend from claim 1.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The recitation “genetically altered human cell types” (line 8) contradictory to the recitation “wild-type” (line 8), and thus there is a gap between the necessary structural connections. Applicant is advised to insert the phrase “derived from” immediately before the recitation “wild-type”.
Claims 14 and 15 recite the limitation "controls" (line 2 of claim 14) or “a control sample” (line 2 of claim 15).  There is insufficient antecedent basis for this limitation in the claim. Also, it is not clear what the scope of "controls" or “a control sample” is. Applicant is advised to change the recitations “microwells serve as controls” (line 2 of claim 14) and “to a control sample” (line 2 of claim 15) to “microwells further serve as standardization or calibration controls” and “of the controls”, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kampa-Schittenhelm et al. (BMC Cancer 16:25, 2016, hereinafter referred to as Kampa ‘2016).
With regard to structural limitations “A cell-based assay comprising (a) a microplate comprising an array of microwells carrying one or more genetically altered human cell types representing one or more different human tissues (or microwells carrying the same type of tissue in one row; or providing a mean for conducting a plurality of escalating dosages in order to determine the half maximal effective dose or EC50 of the one or more cannabinoids present in the test sample for each different human cell type; or the human cell type is derived from immune tissue; or one or more of the microwells further serve as standardization or calibration controls), wherein the one or more genetically altered human cell types are either derived from wild-type or CB1 knockouts or CB2 knockouts; and (b) one or more reagents for quantifying the potency and/or efficacy of the one or more cannabinoids present in a test sample, wherein the quantifying is based on G protein-coupled receptor (GPCR)-dependent changes in the one or more human cell types” (claims 1, 3, 4, 12, and 14):
Kampa ‘2016 disclosed the Jurkat T-lymphoblastic cell line (which was established from the peripheral blood of a patient suffering from acute T-lymphoblastic leukemia). (−)-Δ9-Tetrahydrocannabinol isomer dronabinol (THC) was administered for 72 h in a dose dependent manner and the antiproliferative effect, measured as the reduction of XTT metabolism in correlation to an untreated negative control, was measured accordingly. THC produced significant and dose-dependent inhibition of cellular proliferation (Fig. 1a) with a computed IC50 ~ 15 μM in a non-linear regression analysis (Fig. 1b). A knockout transfection approach was established using a CRISPR double nickase plasmid selectively encoding for CB1 or CB2. Puromycin selection was used to create stable CB1, resp. CB2 knockout cell strains of the Jurkat leukemia cell line. Importantly, knockdown of CB1 as well as CB2 resulted in highly significant abrogation of proapoptotic effects upon treatment with THC (see Additional file 9: Figure S9: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
), supporting the finding of a direct role of either of the cannabinoid receptors in induction of apoptosis in acute leukemia models (page 2 of 12, left col., para. 3 and 6; page 5 of 12, right col., para. 2). Translocation of phosphatidylserine from the inner to the outer leaflet of the plasma membrane as an early indicator of apoptosis was analyzed using an annexin V-based assay (Immunotech, Marseilles, France) and a FACScalibur® flow cytometer. Delta9-Tetrahydrocannabinol is the major psychoactive constituent of Cannabis sativa and signals through G-protein-coupled cannabinoid receptors (CB). The CB1 receptor is predominantly abundant in brain tissues. In contrast, the CB2 receptor was initially described in the lymphatic system, but is also expressed in other tissues such as brain, brain endothelium, bone or skin. An acute myeloid leukemia cell line, MOLM13 was also tested and found similar antiproliferative effects with an IC50 ~ 18 μM (Fig. 1c, d) (page 11 of 12, left col. Para. 1; page 1 of 12, left col. Para. 1 to 2; page 2 of 12, left col., para. 7). Cannabinoid receptor agonists as low-toxic agents may be especially of interest in the context of heavily pretreated, elderly or therapy refractory disease. Targeting the endocannabinoid system with cannabinoid receptor agonists: pharmacological strategies and therapeutic possibilities has been cited (page 9 of 12, right col., para. 3; page 12 of 12, para. #18).
Thus, these teachings of Kampa ‘2016 anticipate Applicant’s claims 1, 3, 4, and 12-14 because the annexin V-based assay is conducted in wells of a microplate and the CB1-knockout or CB2-knockout human Jurkat cells meet structural limitations of claimed assay, and would carried the same properties or would achieve the same intended results, including “for quantifying the potency and/or efficacy of one or more cannabinoids”, and “changes in intracellular calcium concentration, intracellular inositol phosphate accumulation, cannabinoid receptor internalization from the plasma membrane, arrestin binding to GPCR, ERK/MAPK signaling, changes in protein phosphorylation, or cannabinoid receptor redistribution in the one or more human cell types”, required by claims 1 and 13. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I) Claims 1-4, 12-15, 27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kampa-Schittenhelm et al. (BMC Cancer 16:25, 2016, hereinafter referred to as Kampa ‘2016) in view of Zhu et al. (Acta Pharmacol Sin 2008 Apr; 29 (4): 507–516, hereinafter referred to as Zhu ‘2008, cited in the previous Office Action, also listed in IDS filed on 09/14/2022). Claims 1, 3, 4, and 12-14 are rejected here because they have been rejected by the primary reference under 102 above. 
Kampa ‘2016 disclosed the Jurkat T-lymphoblastic cell line (which was established from the peripheral blood of a patient suffering from acute T-lymphoblastic leukemia). (−)-Δ9-Tetrahydrocannabinol isomer dronabinol (THC) was administered for 72 h in a dose dependent manner and the antiproliferative effect, measured as the reduction of XTT metabolism in correlation to an untreated negative control, was measured accordingly. THC produced significant and dose-dependent inhibition of cellular proliferation (Fig. 1a) with a computed IC50 ~ 15 μM in a non-linear regression analysis (Fig. 1b). A knockout transfection approach was established using a CRISPR double nickase plasmid selectively encoding for CB1 or CB2. Puromycin selection was used to create stable CB1, resp. CB2 knockout cell strains of the Jurkat leukemia cell line. Importantly, knockdown of CB1 as well as CB2 resulted in highly significant abrogation of proapoptotic effects upon treatment with THC (see Additional file 9: Figure S9: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
), supporting the finding of a direct role of either of the cannabinoid receptors in induction of apoptosis in acute leukemia models (page 2 of 12, left col., para. 3 and 6; page 5 of 12, right col., para. 2). Translocation of phosphatidylserine from the inner to the outer leaflet of the plasma membrane as an early indicator of apoptosis was analyzed using an annexin V-based assay (Immunotech, Marseilles, France) and a FACScalibur® flow cytometer. Delta9-Tetrahydrocannabinol is the major psychoactive constituent of Cannabis sativa and signals through G-protein-coupled cannabinoid receptors (CB). The CB1 receptor is predominantly abundant in brain tissues. In contrast, the CB2 receptor was initially described in the lymphatic system, but is also expressed in other tissues such as brain, brain endothelium, bone or skin. An acute myeloid leukemia cell line, MOLM13 was also tested and found similar antiproliferative effects with an IC50 ~ 18 μM (Fig. 1c, d) (page 11 of 12, left col. Para. 1; page 1 of 12, left col. Para. 1 to 2; page 2 of 12, left col., para. 7). Cannabinoid receptor agonists as low-toxic agents may be especially of interest in the context of heavily pretreated, elderly or therapy refractory disease. Targeting the endocannabinoid system with cannabinoid receptor agonists: pharmacological strategies and therapeutic possibilities has been cited (page 9 of 12, right col., para. 3; page 12 of 12, para. #18). 
Kampa ‘2016 did not explicitly disclose the limitations “the genetically altered human cell types are genetically engineered to express a promiscuous G alpha protein (or G alpha subunit 15 or G alpha subunit 16) that converts G protein-coupled receptor (GPCR) signaling in the one or more human cell types to a positive cAMP production and calcium release”, “an EC50 response of the controls to standardize cell endocannabinoid responses is used for comparing the test sample EC50”, and “a kit comprising a plurality of human cell lines; a microplate comprising an array of microwells; instructions on how to use the plurality of human cell lines for quantifying the potency and/or efficacy in cellular response to one or more cannabinoid; and calcium concentration sensitive, cell permeable fluorescent dyes”, required by claims 2, 15, 27, and 34; but suggested “the human cell type derived from skin tissue (elected)”, required by claim 12.
Zhu ‘2008 disclosed a universal high-throughput screening (HTS) assay based on Gα15/16-mediated calcium mobilization for the identification of novel modulators of G-protein-coupled receptors (GPCR). CHO-K1 or HEK293 cells were co-transfected with plasmids encoding promiscuous G-protein Gα15/16 and various receptors originally coupled to Gαs, Gαi, or Gαq pathways. Intracellular calcium change was monitored with fluorescent dye Fluo-4. The screening matrix system maximized the advantage of HTS and allowed duplicate screening of each compound. In each 96-well plate, 8 wells were used as positive controls and another set of 8 wells as negative controls. Five Gαi/o-coupled (DOR, CB1, CB2, CCR5, and CXCR4) were co-expressed in CHO-K1 or HEK293 cells with Gα15/16, and calcium assay was carried out. When co-expressed with Gα15/16, all receptors produced a significant calcium-elevating effect after proper stimulation (Table 1). Table 1. Comparison of EC50 values of various ligands obtained by calcium assay (cannabinoid receptors 1 and 2 (CB1 and CB2); UD, undetectable): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (page 507, Abstract; page 509, left col., para. 3; right col., para. 2; page 510, Table 1). GPCR coupling to Gαi/o inhibit cAMP production (page 507, right col., para. 1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the genetically engineered CB1- or CB2-knockout human cells as taught by Kampa ‘2016 with co-expression of promiscuous G-protein Gα15/16 and various receptors originally coupled to Gαi (including CB1 or CB2) pathway in view of Zhu ‘2008 to develop a high-throughput screening (HTS) assay. One would have been motivated to do so because (a) Kampa ‘2016 teaches that Delta9-Tetrahydrocannabinol is the major constituent of Cannabis sativa and signals through G-protein-coupled cannabinoid receptors (CB). Cannabinoid receptor agonists as low-toxic agents may be especially of interest, and (b) Zhu ‘2008 teaches that G-protein-coupled receptors, including CB1 or CB2 co-expressed with Gα15/16 produced a significant calcium-elevating effect after proper stimulation, described above. Thus, one of skill in the art would have a reasonable expectation that by combine the genetically engineered CB1- or CB2-knockout human cells as taught by Kampa ‘2016 with co-expression of promiscuous G-protein Gα15/16 and various receptors originally coupled to Gαi (including CB1 or CB2) pathway in view of Zhu ‘2008 to develop a high-throughput screening (HTS) assay, one would achieve Applicant’s claims 1-4, 12-15, 27, and 34. “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at ___, 82 USPQ2d at 1395. See MPEP § 2141 [R-10.2019].

(II) Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kampa-Schittenhelm et al. (BMC Cancer 16:25, 2016, hereinafter referred to as Kampa ‘2016) in view of Zhu et al. (Acta Pharmacol Sin 2008 Apr; 29 (4): 507–516, hereinafter referred to as Zhu ‘2008, cited in the previous Office Action, also listed in IDS filed on 09/14/2022), as applied to claims 1-4, 12-15, 27, and 34, and further in view of Hazekamp (Thesis, Department of Plant Metabolomics Leiden University Leiden, The Netherlands, 2008-2009, hereinafter referred to as Hazekamp ‘2009). 
The combination and rationale for combining Kampa ‘2016 and Zhu ‘2008 are disclosed above and the teachings and rationale are incorporated by reference herein.  The combination fails to teach the structural limitations “terpenoids (or limonene, elected)”, required by claims 1, 4, 21, and 27.
Hazekamp ‘2009 disclosed that some undesired side effects of THC may be decreased or modulated in the presence of terpenoid compounds. For example, THC is known to cause acetylcholine deficits in the hippocampus, which may lead to short term memory loss. Many of the terpenoids present in Cannabis display acetylcholine esterase inhibition, including pulegone, limonene, limonene oxide, α-terpinene, γ-terpinene, terpinen-4-ol, carvacrol, L- and D-carvone. One of the most abundant terpenoids in Cannabis is ß-myrcene, which exhibits a potent analgesic effect as well as anti-inflammatory effect (page 51, last para.; page 53, para. 1). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the cannabinoid as taught by Kampa ‘2016 in view of Zhu ‘2008 with terpenoids (including limonene) further in view of Hazekamp ‘2009 for developing a high-throughput screening (HTS) assay. One would have been motivated to do so because (a) Kampa ‘2016 in view of Zhu ‘2008 teaches a cannabinoid including THC in a high-throughput screening (HTS) assay, and (b) Hazekamp ‘2009 teaches that THC is known to cause acetylcholine deficits in the hippocampus, which may lead to short term memory loss. Many of the terpenoids present in Cannabis display acetylcholine esterase inhibition, including limonene, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the cannabinoid as taught by Kampa ‘2016 in view of Zhu ‘2008 with terpenoids (including limonene) further in view of Hazekamp ‘2009 for developing a high-throughput screening (HTS) assay, one would achieve Applicants' claim 21. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623